91 F.3d 131
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary N. MCNAMARA, Plaintiff-Appellant,v.Martin P. WASSERMAN, Individually and in his capacity asSecretary for the Maryland Department of Health & MentalHygiene;  Mary K. Noren, Individually and in her capacity asSuperintendent for the Eastern Shore Hospital Center;  DavidWilliamson, Doctor, Individually and in his capacity asDirector of Forensic Psychiatry for the Eastern ShoreHospital Center;  Joel J. Todd, in his official andadministrative capacities as State's Attorney for WorcesterCounty, Maryland;  All known and unknown persons as setforth in the joinder of the complaint;  Richard Eckardt,Social Worker Eastern Shore Hospital Center;  BurtonAnderson, Public Defender Service;  Paul L. Stone, RightsAdvisor Eastern Shore Hospital Center;  Cindy Basil, ChargeNurse, Eastern Shore Hospital Center;  Walter Gumby,Assistant Public Defender Service, Raul Lopez, Doctor,Psychiatrist, Eastern Shore Hospital Center;  Russell P.Smith, Jr., Doctor, Dentist, Eastern Shore Hospital Center;Martin Brandes, Doctor, Psychiatrist, Eastern Shore HospitalCenter;  Anita Earp Robinson, Honorable, Administrative LawJudge, Defendants-Appellees.
No. 96-6292.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 23, 1996.Decided:  July 31, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Andre M. Davis, District Judge.  (CA-95-2907-AMD)
Gary N. McNamara, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Baltimore, MD;  Susan Renee Steinberg, MARYLAND DEPARTMENT OF HEALTH & MENTAL HYGIENE, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED IN PART, DISMISSED IN PART.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his 42 U.S.C. § 1983 (1988) action.  All but four of Appellants' claims were dismissed without prejudice.  Because such dismissals are generally not appealable, we dismiss the appeal regarding these claims.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).


2
Three of Appellant's remaining claims were dismissed as frivolous pursuant to 28 U.S.C. § 1915(d) (1988), and Appellant's last claim was dismissed after summary judgment was granted to the only remaining Defendant.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm the dismissal of the remaining claims on the reasoning of the district court.   McNamara v. Wasserman, No. CA-95-2907-AMD (D. Md. Oct. 24, 1995, & Feb. 1, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART, DISMISSED IN PART